Exhibit 10.3

 

EQT GP SERVICES, LLC
2015 LONG-TERM INCENTIVE PLAN

 

(As established effective May 15, 2015)

 

SECTION 1.                                            PURPOSES

 

1.01.                     The purpose of the 2015 Long-Term Incentive Plan of
EQT GP Services, LLC (the “Company”), the general partner of EQT GP Holdings, LP
(the “Partnership), is to assist the Company and the Partnership in attracting,
retaining and motivating employees of the Company or its Affiliates and
Non-Employee Directors (as such terms are defined below) of outstanding ability
and to align their interests with those of the unitholders of the Partnership.

 

SECTION 2.                                            DEFINITIONS; CONSTRUCTION

 

2.01.                     Definitions.  In addition to the terms defined
elsewhere in the Plan, the following terms as used in the Plan shall have the
following meanings when used with initial capital letters:

 

2.01.1.                              “Affiliate” means (i) any Subsidiary or
Parent, or (ii) any entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Committee.

 

2.01.2.                              “Award” means any award of Options, Unit
Appreciation Rights, Restricted Units, Phantom Units, Performance Awards, Other
Equity-Based Awards or any other right or interest relating to Units or cash
granted to a Participant under the Plan.

 

2.01.3.                              “Award Agreement” means a written document,
in such form as the Committee prescribes from time to time, setting forth the
terms and conditions of an Award.  Award Agreements may be in the form of
individual award agreements or certificates or a program document describing the
terms and provisions of an Award or series of Awards under the Plan.  The
Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the acceptance thereof and actions thereunder by a Participant.

 

2.01.4.                              “Board” means the Company’s Board of
Directors.

 

2.01.5.                              “Cause,” unless otherwise determined by the
Committee, when used with respect to the termination of employment of a
Participant who is an employee of the Company or an Affiliate, includes:

 

(a)                                 the conviction of a felony, a crime of moral
turpitude or fraud or having committed fraud, misappropriation or embezzlement
in connection with the performance of his duties;

 

(b)                                 willful and repeated failures to
substantially perform his assigned duties; or

 

--------------------------------------------------------------------------------


 

(c)                                  a violation of any express significant
policies of the Company or an Affiliate.

 

For purposes of this Section 2.01.5, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that such
action or omission was in the best interest of the Company or the Partnership.

 

2.01.6.                              “Change of Control” means, unless otherwise
provided in the Award Agreement, the operative transaction documents related to
a change of control, or any separate agreement with a Participant governing an
Award, a “Change of Control” of EQT as defined in the EQT Long-Term Incentive
Plan.

 

2.01.7.                              “Code” means the Internal Revenue Code of
1986, as amended from time to time, together with rules, regulations and
interpretations promulgated thereunder.  References to particular sections of
the Code shall include any successor provisions.

 

2.01.8.                              “Committee” means the Board or any
committee of the Board as may be designated by the Board to administer the Plan;
provided, however, that any member of a committee participating in the taking of
any action under the Plan shall qualify as (1) a “non-employee director” as then
defined under Rule 16b-3 of the Exchange Act or any successor rule and (2) an
“independent” director under the rules of the New York Stock Exchange.

 

2.01.9.                              “DER” or “Distribution Equivalent Right”
means a right to receive an amount in cash or additional Awards equal to the
cash distributions made by the Partnership with respect to a Unit during a
specified period.

 

2.01.10.                       “Disability” of a Participant has the meaning set
forth in Section 409A of the Code and, as of the effective date of the Plan,
means that the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months or (ii) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Participant’s employer.

 

2.01.11.                       “EQM Long-Term Incentive Plan” means the EQT
Midstream Services, LLC 2012 Long-Term Incentive Plan, as may be amended,
supplemented or restated from time to time, or any successor plan.

 

2.01.12.                       “EQT” means EQT Corporation, a Pennsylvania
corporation.

 

2.01.13.                       “EQT Compensation Committee” means the Management
Development and Compensation Committee of EQT’s Board of Directors.

 

2

--------------------------------------------------------------------------------


 

2.01.14.                       “EQT Long-Term Incentive Plan” means the EQT
Corporation 2014 Long-Term Incentive Plan, as may be amended, supplemented or
restated from time to time, or any successor plan.

 

2.01.15.                       “Exchange Act” means the Securities Exchange Act
of 1934, as amended from time to time.

 

2.01.16.                       “Fair Market Value” of Units or any shares of
stock or other securities (herein “units”) shall be the closing price per unit
for the date as of which Fair Market Value is to be determined in the principal
market in which such units are traded, as quoted in the printed or the
electronic version of The Wall Street Journal (or in such other reliable printed
or electronic publication as the Committee, in its discretion, may determine to
rely upon).  If the Fair Market Value of units on any date cannot be determined
on the basis set forth in the preceding sentence, or if a determination is
required as to the Fair Market Value on any date of property other than units,
the Committee shall determine the Fair Market Value of such units or other
property on such date by such method as the Committee determines in good faith
to be reasonable and in compliance with Section 409A of the Code.  Fair Market
Value shall be determined without regard to any restriction other than a
restriction that, by its terms, will never lapse.

 

2.01.17.                       “Good Reason” (or a similar term denoting
constructive termination) has the meaning, if any, assigned such term in the
employment, consulting, severance or similar agreement, if any, between a
Participant and the Company or an Affiliate; provided, however, that if there is
no such employment, consulting, severance or similar agreement in which such
term is defined, “Good Reason” shall have the meaning, if any, given such term
in the applicable Award Agreement.  If not defined in either such document, the
term “Good Reason” as used herein shall not apply to a particular Award.

 

2.01.18.                       “Grant Date” of an Award means the first date on
which all necessary corporate and/or limited liability company action has been
taken to approve the grant of the Award as provided in the Plan, or such later
date as is determined and specified as part of that authorization process. 
Notice of the grant shall be provided to the grantee within a reasonable time
after the Grant Date.

 

2.01.19.                       “Independent Director” means a member of the
Board who qualifies at any given time as an “independent” director under the
applicable rules of each stock exchange on which the Units are listed.

 

2.01.20.                       “Non-Employee Director” means a member of the
Board who is not a common law employee of the Company or an Affiliate.

 

2.01.21.                       “Omnibus Agreement” means that certain Omnibus
Agreement, dated as of May 15, 2015, by and among the Company, the Partnership
and EQT, as may be amended, supplemented or restated from time to time.

 

2.01.22.                       “Option” means a right, granted under
Section 6.02 hereof, to purchase Units at a specified price during specified
time periods.

 

3

--------------------------------------------------------------------------------


 

2.01.23.                       “Other Equity-Based Award” means an Award,
granted under Section 6.07 hereof, that is denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units or
other equity of the Company or its Affiliates.

 

2.01.24.                       “Parent” means a corporation, limited liability
company, partnership or other entity that, directly or indirectly, owns or
beneficially owns a majority of the voting power of the Company.

 

2.01.25.                       “Participant” means a Non-Employee Director or an
employee of the Company or any Affiliate who is granted an Award under the Plan;
provided that in the case of the death of a Participant, the term “Participant”
refers to any legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.

 

2.01.26.                       “Performance Award” means any Award granted under
the Plan that has performance-related vesting conditions.

 

2.01.27.                       “Phantom Unit” means the right granted to a
Participant under Section 6.05 to receive Units (or the equivalent value in cash
or other property if the Committee so provides) in the future, which right may
be subject to certain restrictions and to risk of forfeiture.

 

2.01.28.                       “Plan” means this EQT GP Services, LLC 2015
Long-Term Incentive Plan, as may be amended, supplemented or restated from time
to time.

 

2.01.29.                       “Restricted Unit” means Units, granted under
Section 6.04 hereof, that are subject to certain restrictions and to risk of
forfeiture.

 

2.01.30.                       “Subsidiary” means any corporation, limited
liability company, partnership or other entity in an unbroken chain of entities
beginning with the Company or the Partnership, if each of the entities other
than the last entity in the chain owns stock or other ownership interests
possessing at least 50% of the total combined voting power in one of the other
entities in the chain.

 

2.01.31.                       “Unit” or “Common Unit” means a common unit
representing a limited partner interest in the Partnership.  If there has been
an adjustment or substitution with respect to the Units (whether or not pursuant
to Section 8), the term “Units” shall also include any units, shares or other
securities that are substituted for Units or into which Units are adjusted.

 

2.01.32.                       “Unit Appreciation Right” means an Award granted
under Section 6.03 hereof.

 

2.01.33.                       “Unit Reserve” has the meaning provided in
Section 4.01.

 

4

--------------------------------------------------------------------------------


 

2.02.                     Construction.  For purposes of the Plan, the following
rules of construction shall apply:

 

2.02.1.                              The word “or” is disjunctive but not
necessarily exclusive.

 

2.02.2.                              Words in the singular include the plural;
words in the plural include the singular; words in the neuter gender include the
masculine and feminine genders; and words in the masculine or feminine gender
include the other and neuter genders.

 

2.02.3.                              The titles and headings of the Sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

SECTION 3.                                            ADMINISTRATION

 

3.01.                     General.  The Plan shall be administered by the
Committee.

 

3.02.                     Powers of the Committee.  The Committee shall have
full and final authority to take the following actions, in each case subject to
and consistent with the provisions of the Plan:

 

(i)                                     to designate Participants;

 

(ii)                                  to determine the type or types of Awards
to be granted to each Participant;

 

(iii)                               to determine the number of Awards to be
granted, the number of Units or amount of cash or other property to which an
Award will relate, the terms and conditions of any Award (including, but not
limited to, any exercise price, grant price or purchase price, any limitation or
restriction, any schedule for lapse of limitations, forfeiture restrictions or
restrictions on exercisability or transferability, and accelerations or waivers
thereof, based in each case on such considerations as the Committee shall
determine), and all other matters to be determined in connection with an Award;

 

(iv)                              to determine whether, to what extent and under
what circumstances an Award may be settled in, or the exercise price of an Award
may be paid in, cash, Units, other Awards or other property, or an Award may be
accelerated, vested, canceled, forfeited, exchanged or surrendered;

 

(v)                                 to interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan;

 

(vi)                              to prescribe the form of each Award Agreement,
which need not be identical for each Participant;

 

(vii)                           to adopt, amend, suspend, waive and rescind such
rules and regulations as the Committee may deem necessary or advisable to
administer the Plan;

 

5

--------------------------------------------------------------------------------


 

(viii)                        to correct any defect, supply any omission or
reconcile any inconsistency, and to construe and interpret the Plan, the
rules and regulations, any Award Agreement or other instrument entered into or
Award made under the Plan;

 

(ix)                              to make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan;

 

(x)                                 to make such filings and take such actions
as may be required from time to time by appropriate state, regulatory and
governmental agencies; and

 

(xi)                              to adopt such modifications, procedures and
subplans as may be necessary or desirable to comply with provisions of the laws
of non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to Participants
located in such other jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 4.03 hereof and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for or resolution
regarding the compensation of Non-Employee Directors as in effect from time to
time that is approved by the Board, upon the recommendation of a committee of
the Board consisting solely of Independent Directors.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, the Partnership, Affiliates,
Participants, any person claiming any rights under the Plan from or through any
Participant, employees, directors and the Partnership’s unitholders, and shall
be given the maximum deference permitted by applicable law.  The express grant
of any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee.  Each member of the Committee shall be entitled to, in good faith,
rely or act upon any report or other information furnished to him by an officer,
manager or other employee of the Company or an Affiliate, the Partnership’s or
an Affiliate’s independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company, the
Committee or the EQT Compensation Committee to assist in the administration of
the Plan.

 

3.03.                     Delegation.  Notwithstanding anything to the contrary
in the Plan, the Committee may delegate, within limits and subject to the terms
it may establish from time to time, the authority to perform administrative
functions under the Plan.  Specifically, and without limiting the foregoing, the
Committee may, by resolution:

 

(i)                                     delegate to the EQT Compensation
Committee all of the powers of the Committee hereunder with respect to Awards
granted hereunder to employees or directors of EQT or its Affiliates; and

 

(ii)                                  delegate to a special committee,
consisting of one or more directors who may but need not be members of the
Committee (including the Company’s Chief

 

6

--------------------------------------------------------------------------------


 

Executive Officer in his capacity as a director), the authority, within
specified parameters as to the number and terms of Awards, to (A) designate
officers and/or employees of the Company or any of its Affiliates to be
recipients of Awards under the Plan, and (B) determine the number of such Awards
to be received by any such Participants; provided, however, that such delegation
of duties and responsibilities to a special committee may not be made with
respect to the grant of Awards to eligible Participants who are subject to
Section 16 of the Exchange Act at the Grant Date.  The acts of such special
committee shall be treated hereunder as acts of the Committee, and such
delegates shall report regularly to the Committee regarding the delegated duties
and responsibilities and any Awards so granted.

 

SECTION 4.                                            UNITS SUBJECT TO THE PLAN

 

4.01.                     Units Authorized.  The maximum number of Units that
may be issued in respect of Awards granted under the Plan shall be 2,000,000
Units, subject to adjustment as provided in Section 8 (collectively, the “Unit
Reserve”), which may be used for all forms of Awards hereunder.  Each Unit
issued under the Plan pursuant to an Award other than (i) an Option or other
purchase right for which the Participant pays the Fair Market Value for such
Unit measured as of the Grant Date, or (ii) a Unit Appreciation Right having a
base price equal to the Fair Market Value of a Unit as of the Grant Date, shall
reduce the Unit Reserve by two (2) Units.

 

4.02.                     Unit Counting.  For purposes of Section 4.01, the
number of Units to which an Award relates shall be counted against the Unit
Reserve at the Grant Date of the Award, unless such number of Units cannot be
determined at that time, in which case the number of Units actually distributed
pursuant to the Award shall be counted against the Unit Reserve at the time of
distribution; provided, however, that Awards related to or retroactively added
to, or granted in tandem with, substituted for or converted into, other Awards
shall be counted or not counted against the Unit Reserve in accordance with
procedures adopted by the Committee or its designee so as to ensure appropriate
counting but avoid double counting.

 

If any Units to which an Award relates are forfeited, or payment is made to the
Participant in the form of cash, cash equivalents or other property other than
Units, or the Award otherwise terminates without payment being made to the
Participant in the form of Units, any Units counted against the Unit Reserve
with respect to such Award shall, to the extent of any such forfeiture,
alternative payment or termination, be added back to the Unit Reserve. 
Notwithstanding the foregoing, the following Units shall not be added back to
the Unit Reserve:  (i) Units previously owned or acquired by the Participant
that are delivered to the Company, or withheld from an Award, to pay the
exercise price of an Award, (ii) Units that are delivered or withheld for
purposes of satisfying a tax withholding obligation, (iii) Units not issued or
delivered as a result of the net settlement of an outstanding Option or Unit
Appreciation Right, or (iv) Units repurchased on the open market with the
proceeds of the exercise price of an Option.  Subject to applicable stock
exchange requirements, shares available under a shareholder-approved plan of a
company acquired by the Company or the Partnership (as appropriately adjusted to
Units to reflect the transaction) may be issued under the Plan pursuant to
Awards granted to individuals who were not employees of the Company or its
Affiliates immediately before such transaction and will not count against the
Unit Reserve.  Any Units distributed

 

7

--------------------------------------------------------------------------------


 

pursuant to an Award may consist, in whole or part, of authorized and unissued
Units, including Units repurchased by the Company for purposes of the Plan.

 

4.03.                     Limitations on Awards to Non-Employee Directors. 
Notwithstanding any provision in the Plan to the contrary (but subject to
adjustment as provided in Section 8), the maximum aggregate number of Units
associated with any Award granted under the Plan in any calendar year to any one
Non-Employee Director shall be 25,000 Units.

 

4.04.                     Minimum Vesting Provisions.  The vesting period
applicable to Options, Unit Appreciation Rights, Restricted Units and Phantom
Units (other than Awards granted to Non-Employee Directors) shall, in the case
of a time-based restriction, be not less than three years, with no more frequent
than annual ratable vesting over such period or, in the case of a
performance-based restriction, be not less than one year; provided, however,
that, subject to adjustment as provided in Section 8, up to 100,000 Units may be
granted pursuant to Awards with no minimum vesting period.

 

SECTION 5.                                            ELIGIBILITY

 

Awards may be granted only to individuals who are active employees of the
Company or an Affiliate (including, without limitation, employees who also are
directors or officers) or Non-Employee Directors.

 

SECTION 6.                                            SPECIFIC TERMS OF AWARDS

 

6.01.                     General.  Subject to the terms of the Plan and any
applicable Award Agreement, Awards may be granted as set forth in this
Section 6.  In addition, the Committee may impose on any Award or the exercise
thereof, before, at or after the Grant Date (subject to the terms of
Section 10), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including separate
escrow provisions and terms requiring forfeiture of Awards in the event of
termination of employment or service of the Participant.  Except as required by
applicable law, Awards may be granted for no consideration other than prior
and/or future services.  Awards may be granted in conjunction with, or in
satisfaction of, awards under the EQT Long-Term Incentive Plan or the EQM
Long-Term Incentive Plan.

 

6.02.                     Options.  The Committee is authorized to grant Options
to Participants on the following terms and conditions:

 

(i)                                     Exercise Price.  The exercise price per
Unit of an Option (other than an Option issued as a substitute for an award
granted by a company acquired by the Company or the Partnership) shall not be
less than one hundred percent (100%) of the Fair Market Value of a Unit on the
Grant Date of such Option.

 

(ii)                                  Option Term.  The term of each Option
shall be determined by the Committee, except that no Option (other than
nonstatutory Options granted to Participants outside the United States) shall be
exercisable after the expiration of ten years from the Grant Date.  Each Option
shall be evidenced by a form of Award Agreement and subject to the terms
thereof.

 

8

--------------------------------------------------------------------------------


 

(iii)                               Times and Methods of Exercise.  The
Committee shall determine the time or times at which an Option may be exercised
in whole or in part (subject to Section 4.04), the methods by which the exercise
price may be paid or deemed to be paid, and the form of such payment. As
determined by the Committee before, at or after the Grant Date, payment of the
exercise price of an Option may be made, in whole or in part, in the form of
(A) cash or cash equivalents, (B) delivery (by either actual delivery or
attestation) of previously acquired Units based on the Fair Market Value of the
Units on the date the Option is exercised, (C) withholding of Units from the
Option based on the Fair Market Value of the Units on the date the Option is
exercised, (D) broker-assisted market sales, or (E) any other “cashless
exercise” arrangement.

 

(iv)                              Termination of Employment.  In the case of
Participants who are employees of the Company or an Affiliate, unless otherwise
determined by the Committee and reflected in the Award Agreement:

 

(A)                               If a Participant shall die while employed by
the Company or an Affiliate or during a period following termination of
employment during which an Option otherwise remains exercisable under this
Section 6.02(iv) or terminate employment due to Disability, Options granted to
the Participant, to the extent exercisable at the time of the Participant’s
death or termination of employment due to Disability, may be exercised within
one year after the date of the Participant’s death or termination due to
Disability, but not later than the expiration date of the Option, by the
Participant, the executor or administrator of the Participant’s estate, or the
person or persons to whom the Participant shall have transferred such right by
will, by the laws of descent and distribution or, if permitted by the Committee,
by inter vivos transfer.

 

(B)                               If the employment of a Participant with the
Company or an Affiliate shall be involuntarily terminated under circumstances
that would qualify the Participant for benefits under the EQT Corporation
Severance Pay Plan (or any successor severance plan of the Company or its
Affiliates) or any employment, consulting, severance or similar agreement with
the Company or an Affiliate, Options granted to the Participant, to the extent
exercisable at the date of the Participant’s termination of employment, may be
exercised within ninety (90) days after the date of termination of employment,
but not later than the expiration date of the Option.

 

(C)                               Subject to Section 9, if the Participant
voluntarily terminates employment with the Company or an Affiliate for any
reason, including retirement, Options granted to the Participant, whether
exercisable or not, shall terminate immediately upon the termination of
employment of the Participant.

 

(D)                               Except to the extent an Option remains
exercisable under paragraph (A) or (B) above or under Section 9, any Option
granted to a Participant shall terminate immediately upon the termination of
employment of the Participant with the Company and/or an Affiliate.

 

9

--------------------------------------------------------------------------------


 

(v)                                 Termination of Service.  In the case of
Participants who are Non-Employee Directors, unless otherwise determined by the
Committee and reflected in the Award Agreement:

 

(A)                               If a Participant shall die while in service as
a director of the Company or an Affiliate or during a period following
termination of service during which an Option otherwise remains exercisable
under this Section 6.02(v), Options granted to the Participant, to the extent
exercisable at the time of the Participant’s death, may be exercised within
three years after the date of the Participant’s death, but not later than the
expiration date of the Option, by the executor or administrator of the
Participant’s estate or the person or persons to whom the Participant shall have
transferred such right by will, by the laws of descent and distribution or, if
permitted by the Committee, by inter vivos transfer.

 

(B)                               If the service of a Participant as a director
of the Company or an Affiliate shall be terminated voluntarily or involuntarily
for reasons other than removal for cause by the Board or a court pursuant to
applicable law, Options granted to the Participant, to the extent exercisable at
the date of the Participant’s termination of service, may be exercised within
three years after the date of termination of service, but not later than the
expiration date of the Option.

 

(C)                               Except to the extent an Option remains
exercisable under paragraph (A) or (B) above or under Section 9, any Option
granted to a Participant shall terminate immediately upon the termination of
service of the Participant as a director of the Company and/or an Affiliate.

 

(vi)                              Prohibition on Repricing.  Except as otherwise
provided in
Section 8, without the prior approval of the unitholders of the Partnership: 
(A) the exercise price of an Option may not be reduced, directly or indirectly,
(B) an Option may not be cancelled in exchange for cash, other Awards, or
Options or Unit Appreciation Rights with an exercise or base price that is less
than the exercise price of the original Option, and (C) the Company may not
repurchase an Option for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Units underlying the Option is lower than the
exercise price per Unit of the Option.

 

(vii)                           Code Section 409A Limits.  Notwithstanding
anything in the Plan or any Award Agreement, no Option shall provide for DERs or
have any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise or disposition of the Option.

 

(viii)                        Reload Rights.  No Option shall be granted with
reload rights.

 

6.03.                     Unit Appreciation Rights.  The Committee is authorized
to grant Unit Appreciation Rights on the following terms and conditions:

 

(i)                                     Base Price.  The base price for Unit
Appreciation Rights shall be such price as the Committee, in its sole
discretion, shall determine, but the base price for a Unit Appreciation Right
(other than one issued as a substitute for an award granted by a

 

10

--------------------------------------------------------------------------------


 

company acquired by the Company) shall not be less than one hundred percent
(100%) of the Fair Market Value per Unit covered by the Unit Appreciation Right
on the Grant Date.

 

(ii)                                  Payment of Unit Appreciation Rights.  Unit
Appreciation Rights shall entitle the Participant upon exercise to receive the
amount by which the Fair Market Value of a Unit on the date of exercise exceeds
the base price of the Unit Appreciation Right, multiplied by the number of Units
in respect of which the Unit Appreciation Right shall have been exercised.  In
the sole discretion of the Committee, the Company may pay all or any part of its
obligation arising out of a Unit Appreciation Right exercise in cash, Units or
any combination thereof.  Payment shall be made by the Company upon the date of
exercise.

 

(iii)                               Term and Exercise of Unit Appreciation
Rights.  The term of any Unit Appreciation Right granted under the Plan shall be
for such period as the Committee shall determine, but (except for those granted
to Participants outside the United States) no Unit Appreciation Right shall be
exercisable for more than ten years from the Grant Date thereof.  Each Unit
Appreciation Right shall be subject to earlier termination under the
rules applicable to Options as provided in Section 6.02(iv) and (v) hereof. 
Each Unit Appreciation Right granted under the Plan shall be exercisable on such
date or dates during the term thereof and for such number of Units as may be
provided in the Award Agreement.

 

(iv)                              Prohibition on Repricing.  Except as otherwise
provided in Section 8, without the prior approval of the unitholders of the
Partnership:  (A) the base price of a Unit Appreciation Right may not be
reduced, directly or indirectly, (B) a Unit Appreciation Right may not be
cancelled in exchange for cash, other Awards, or Options or Unit Appreciation
Rights with an exercise or base price that is less than the base price of the
original Unit Appreciation Right, and (C) the Company may not repurchase a Unit
Appreciation Right for value (in cash or otherwise) from a Participant if the
current Fair Market Value of the Units underlying the Unit Appreciation Right is
lower than the base price per Unit of the Unit Appreciation Right.

 

(v)                                 Code Section 409A Limits.  Notwithstanding
anything in the Plan or any Award Agreement, no Unit Appreciation Right shall
provide for DERs or have any feature for the deferral of compensation other than
the deferral of recognition of income until the exercise or disposition of the
Unit Appreciation Right.

 

6.04.                     Restricted Units.  The Committee is authorized to
grant Restricted Units to Participants on the following terms and conditions:

 

(i)                                     Issuance and Restrictions.  Subject to
Section 4.04, Restricted Units shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose (including,
without limitation, limitations on the right to vote Restricted Units or the
right to receive distributions thereon), which restrictions may lapse separately
or in combination at such times, under such circumstances, in such

 

11

--------------------------------------------------------------------------------


 

installments or otherwise, as the Committee shall determine before, at or after
the Grant Date.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee before, at or after the Grant Date, upon termination
of employment or service during the applicable restriction period or upon
failure to satisfy a performance condition during the applicable restriction
period, Restricted Units that are at that time subject to restrictions shall be
forfeited and reacquired by the Company for no consideration; provided, however,
that the Committee may provide, by rule or regulation or in any Award Agreement,
that restrictions on Restricted Units shall be waived in whole or in part in the
event of terminations resulting from specified causes.

 

(iii)                               Certificates for Units.  Restricted Units
granted under the Plan may be evidenced in such manner as the Committee shall
determine, including, without limitation, issuance of certificates representing
Units, which may be held in escrow or recorded in book entry form.  Certificates
representing Restricted Units, if any, shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Units.

 

(iv)                              Distributions on Restricted Units.  The
Committee may provide that ordinary cash distributions declared on Restricted
Units before they are vested (A) will be forfeited, (B) will be deemed to have
been reinvested in additional Units or otherwise reinvested (subject to Unit
availability under Section 4.01 hereof), or (C) in the case of Restricted Units
that are not subject to performance-based vesting, will be paid or distributed
to the Participant as accrued, subject to Section 12.04 hereof.  Unless
otherwise provided by the Committee, distributions accrued on Restricted Units
before they are vested shall be subject to the same vesting provisions as
provided for under the host Award.  In no event shall distributions with respect
to Restricted Units that are subject to performance-based vesting be paid or
distributed until the performance-based vesting provisions of such Restriction
Units lapse. To the extent that distributions are deemed to be reinvested in
additional Units, such additional Units shall, at the time of such deemed
reinvestment, be included in the number of Units as to which the host Award
relates for purposes of the unit limits under Sections 4.01, 4.03 and 4.04 of
the Plan.

 

6.05.                     Phantom Units.  The Committee is authorized to grant
Phantom Units to Participants on the following terms and conditions:

 

(i)                                     Issuance and Restrictions.  An Award of
Phantom Units represents the right to receive Units (or the equivalent value in
cash or other property if the Committee so provides) in the future.  Any vesting
restrictions placed on the Award shall be subject to Section 4.04.

 

(ii)                                  Forfeiture.  Except as otherwise
determined by the Committee before, at or after the Grant Date, upon termination
of employment or service during the applicable restriction period or upon
failure to satisfy a performance condition during the applicable restriction
period, Phantom Units that at that time are subject to restrictions shall be

 

12

--------------------------------------------------------------------------------


 

forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, that restrictions on Phantom Units shall
be waived in whole or in part in the event of terminations resulting from
specified causes.

 

(iii)                               Payment.  Unless otherwise determined by the
Committee and provided in an Award Agreement, during the two and one-half months
following the end of the calendar year in which vesting occurs, the Company
shall pay to the Participant in cash an amount equal to the number of Phantom
Units vested multiplied by the Fair Market Value of a Unit on such date. 
Notwithstanding the foregoing sentence, the Committee shall have the authority,
in its discretion, to determine that the obligation of the Company shall be paid
in Units or part in cash and part in Units.

 

6.06.                     Performance Awards.  The Committee is authorized to
grant any Award under the Plan, including cash-based Awards and Other
Equity-Based Awards, with performance-based vesting criteria, on such terms and
conditions as may be selected by the Committee.  Any such Awards with
performance-based vesting criteria are referred to herein as Performance Awards.
Performance Awards are subject to the following terms and conditions:

 

(i)                                     Terms.  The Committee shall have the
complete discretion to determine the number of Performance Awards granted to
each Participant and to designate the terms and conditions of such Performance
Awards as provided in Section 3.02.  All Performance Awards shall be evidenced
by an Award Agreement.

 

(ii)                                  Performance Goals.  The Committee may
establish performance goals for Performance Awards that may be based on any
criteria selected by the Committee.  Such performance goals may be described in
terms of Company-wide or Partnership-wide objectives or in terms of objectives
that relate to the performance of the Participant, one or more Subsidiaries or
other Affiliates, any branch, department, business unit or other portion
thereof, and/or upon a comparison of such performance with the performance of a
peer group of corporations or partnerships, prior Partnership performance or
other measures selected or defined by the Committee before, at or after the
Grant Date.

 

(iii)                               Permitted Adjustments.  If the Committee
determines that a change in the business, operations, corporate or partnership
structure or capital structure of the Company or the Partnership or the manner
in which the Company or an Affiliate conducts its business has occurred, or
other events or circumstances have rendered performance goals to be unsuitable,
the Committee may modify such performance goals, in whole or in part, as the
Committee deems appropriate.  If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (A) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(B) make a cash payment to the participant in an amount determined by the
Committee.

 

6.07.                     Other Equity-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are denominated

 

13

--------------------------------------------------------------------------------


 

or payable in, valued in whole or in part by reference to, or otherwise based
on, or related to, Units or other equity of the Partnership or its Affiliates,
as deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, purchase rights, awards of Units or other equity
of the Partnership or its Affiliates that are not subject to any restrictions or
conditions (but only within the limits imposed in Section 4.04), convertible
securities, exchangeable securities or other rights convertible or exchangeable
into Units or other equity of the Partnership or its Affiliates, as the
Committee in its discretion may determine.  In the discretion of the Committee,
such Other Equity-Based Awards, including Units, or other types of Awards
authorized under the Plan, may be used in connection with, or to satisfy
obligations of the Company or an Affiliate under, other compensation or
incentive plans, programs or arrangements of the Company or any Affiliate for
eligible Participants.  The Committee shall determine the terms and conditions
of Other Equity-Based Awards.

 

6.08.                     DERs.  The Committee is authorized to grant DERs with
respect to any Awards granted hereunder (other than Options or Unit Appreciation
Rights), subject to such terms and conditions as may be selected by the
Committee; provided that, subject to Section 12.04 hereof, no DERs shall be paid
or distributed in advance of the vesting of the underlying Award.  DERs shall
entitle the Participant to receive payments equal to distributions with respect
to all or a portion of the number of Units subject to the Award, as determined
by the Committee.  The Committee may provide that DERs will be deemed to have
been reinvested in additional Units, or otherwise reinvested.  To the extent
that DERs are deemed to be reinvested in additional Units with respect to an
Award, such additional Units shall, at the time of such deemed reinvestment, be
included in the number of Units as to which the host Award relates for purposes
of the unit limits under Sections 4.01, 4.03 and 4.04 of the Plan.

 

SECTION 7.                                            PROVISIONS APPLICABLE TO
ALL AWARDS

 

7.01.                     Stand-Alone, Tandem and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, or in tandem with, any other Award granted under
the Plan or any award granted under any other plan, program or arrangement of
the Company or any Affiliate (subject to the terms of Section 10) or any
business entity acquired or to be acquired by the Company or an Affiliate. 
Awards granted in addition to or in tandem with other Awards or awards may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

 

7.02.                     Forfeiture Events.  Awards under the Plan shall be
subject to any compensation recoupment policy that EQT or the Company may adopt
from time to time that is applicable by its terms to the Participant.  In
addition, the Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award.

 

7.03.                     Form of Payment of Awards.  Subject to the terms of
the Plan and any applicable Award Agreement, payments or substitutions to be
made by the Company upon the grant, exercise or other payment or distribution of
an Award may be made in such forms as the Committee shall determine before, at
or after the Grant Date (subject to the terms of Section 10), including, without
limitation, cash, Units, or other property or any combination thereof, in each

 

14

--------------------------------------------------------------------------------


 

case in accordance with rules and procedures established, or as otherwise
determined, by the Committee.

 

7.04.                     Limits on Transfer of Awards; Beneficiaries.  No right
or interest of a Participant in any Award shall be pledged, encumbered or
hypothecated to or in favor of any person other than the Company or an
Affiliate, or shall be subject to any lien, obligation or liability of such
Participant to any person other than the Company or an Affiliate.  Except to the
extent otherwise determined by the Committee with respect to Awards, no Award
and no rights or interests therein shall be assignable or transferable by a
Participant otherwise than by will or the laws of descent and distribution.  A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all the terms
and conditions of the Plan and any Award Agreement applicable to such
Participant as well as any additional restrictions or limitations deemed
necessary or appropriate by the Committee.

 

7.05.                     Registration and Listing Compliance.  No Award shall
be paid and no Units or other securities shall be distributed with respect to
any Award except in a transaction that complies with the registration
requirements (or an exemption therefrom) under the Securities Act of 1933, as
amended, and any state securities law and the listing requirements under any
listing agreement between the Company or the Partnership and any national
securities exchange.  No Award shall confer upon any Participant rights to such
payment or distribution until such laws and contractual obligations of the
Company or the Partnership have been complied with in all material respects. 
Except to the extent required by the terms of an Award Agreement or another
contract between the Company and the Participant, neither the grant of any Award
nor anything else contained herein shall obligate the Company or the Partnership
to take any action to comply with any requirements of any such securities laws
or contractual obligations relating to the registration (or exemption therefrom)
or listing of any Units or other securities, whether or not necessary in order
to permit any such payment or distribution.

 

7.06.                     Evidence of Ownership; Trading Restrictions.  Units
delivered under the terms of the Plan may be recorded in book entry or
electronic form or issued in the form of certificates.  Units delivered under
the terms of the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which Units are listed or
quoted.  The Committee may cause a legend or legends to be placed on any such
certificates or issue instructions to the transfer agent to make appropriate
reference to such restrictions or any other restrictions or limitations that may
be applicable to Units.  In addition, during any period in which Awards or Units
are subject to restrictions or limitations under the terms of the Plan or any
Award Agreement, the Committee may require any Participant to enter into an
agreement providing that certificates representing Units issuable or issued
pursuant to an Award shall remain in the physical custody of the Company or such
other person as the Committee may designate.

 

SECTION 8.                                            ADJUSTMENT PROVISIONS

 

8.01.                     Mandatory Adjustments.  In the event of a
nonreciprocal transaction between the Partnership and its unitholders that
causes the per-unit value of the Units to change

 

15

--------------------------------------------------------------------------------


 

(including, without limitation, any unit distribution, unit split, spin-off,
rights offering or large nonrecurring cash distribution), the Committee shall
make such adjustments to the Plan and Awards as it deems necessary, in its sole
discretion, to prevent dilution or enlargement of rights immediately resulting
from such transaction.  Action by the Committee may include: (i) adjustment of
the number and kind of securities that may be delivered under the Plan;
(ii) adjustment of the number and kind of securitices subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable. 
Without limiting the foregoing, in the event of a subdivision of the outstanding
Units (unit-split), a declaration of a distribution payable in Units, or a
combination or consolidation of the outstanding Units into a lesser number of
Units, the authorization limits under Sections 4.01, 4.03 and 4.04 shall
automatically be adjusted proportionately, and the Units then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.

 

8.02.                     Discretionary Adjustments.  The Committee may, in its
sole discretion, provide that, upon the occurrence of any corporate event or
transaction involving the Company or the Partnership (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of Units, or any transaction described in Section 8.01), (i) Awards
will be settled in cash rather than Units, (ii) Awards will become immediately
vested and non-forfeitable and exercisable (in whole or in part) and will expire
after a designated period of time to the extent not then exercised, (iii) Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) outstanding
Awards may be settled by payment in cash or cash equivalents equal to the excess
of the Fair Market Value of the underlying Units, as of a specified date
associated with the transaction (or the per-unit transaction price), over the
exercise or base price of the Award, (v) performance goals and performance
periods for Performance Awards will be modified, or (vi) any combination of the
foregoing.  The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.

 

8.03.                     Code Section 409A.  All adjustments shall be made in a
manner compliant with Section 409A of the Code.  Without limiting the foregoing,
the Committee shall not make any adjustments to outstanding Options or Unit
Appreciation Rights that would constitute a modification or substitution of the
stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be treated as
the grant of a new stock right or change in the form of payment for purposes of
Section 409A of the Code.

 

SECTION 9.                                            CHANGE OF CONTROL
PROVISIONS

 

9.01.                     The provisions of this Section 9 shall apply in the
case of a Change of Control, unless otherwise provided in the Award Agreement,
the operative transaction agreements related to the Change of Control, or any
separate agreement with a Participant governing an Award.

 

(i)                                     Awards Assumed or Substituted by
Surviving Entity.  With respect to Awards assumed by the surviving entity of the
Change of Control (the “Surviving Entity”) or otherwise equitably converted or
substituted in connection with a Change of

 

16

--------------------------------------------------------------------------------


 

Control in a manner approved by the Committee, if within two years after the
effective date of the Change of Control, a Participant’s employment or service
is terminated due to death or Disability or without Cause or the Participant
resigns for Good Reason, then:

 

(A)                               all of the Participant’s outstanding Options,
Unit Appreciation Rights and other outstanding Awards (including, without
limitation, Awards equitably converted or substituted in connection with a
Change of Control) pursuant to which the Participant may have exercise rights
shall become fully exercisable as of the date of such termination, and shall
thereafter remain exercisable until the earlier of (1) the expiration of the
original term of the Award and (2) the later of (i) ninety (90) days from the
termination of employment or service and (ii) such longer period provided by the
applicable Award Agreement;

 

(B)                               all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse as of the date of the Participant’s
termination; and

 

(C)                               all performance criteria and other conditions
to payment of the Participant’s outstanding Performance Awards shall be deemed
to be achieved or fulfilled, measured at the actual performance level achieved
as of the end of the calendar quarter immediately preceding the date of the
Participant’s termination, and payment of such Awards on that basis shall be
made or otherwise settled within thirty (30) days after the date of the
Participant’s termination.

 

With regard to each Award, a Participant shall not be considered to have
resigned for Good Reason unless either (i) the Award Agreement includes such
provision or (ii) the Participant is party to an employment, severance or
similar agreement with the Company or an Affiliate that includes provisions in
which the Participant is permitted to resign for Good Reason.

 

(ii)                                  Awards not Assumed or Substituted by
Surviving Entity.  Upon the occurrence of a Change of Control, and except with
respect to any Awards assumed by the Surviving Entity or otherwise equitably
converted or substituted in connection with the Change of Control in a manner
approved by the Committee:

 

(A)                               all outstanding Options, Unit Appreciation
Rights and other outstanding Awards pursuant to which Participants may have
exercise rights shall become fully exercisable as of the time of the Change of
Control, and shall thereafter remain exercisable for a period of ninety (90)
days or until the earlier expiration of the original term of the Award;

 

(B)                               all time-based vesting restrictions on
outstanding Awards shall lapse as of the time of the Change of Control; and

 

(C)                               all performance criteria and other conditions
to payment of outstanding Performance Awards shall be deemed to be achieved or
fulfilled, measured at the actual performance level achieved as of the end of
the calendar quarter immediately preceding the date of the Change of Control (or
as of the time of the Change of Control, in the case of Performance Awards in
which the

 

17

--------------------------------------------------------------------------------


 

performance condition is measured by unit or stock price or total unitholder or
shareholder return), and payment of such Awards on that basis shall be made or
otherwise settled at the time of the Change of Control; provided, however, that
if such Awards constitute deferred compensation under Section 409A of the Code,
the Awards shall vest on the basis described above but shall remain payable on
the date(s) provided in the underlying Award Agreements.

 

SECTION 10.                                     AMENDMENTS TO AND TERMINATION OF
THE PLAN

 

10.01.              The Board may amend, alter, suspend, discontinue or
terminate the Plan without the consent of unitholders or Participants, except
that, without the approval of the unitholders of the Partnership, no amendment,
alteration, suspension, discontinuation or termination shall be made if
unitholder approval is required by any federal or state law or regulation or by
the rules of any exchange on which the Units may then be listed, or if the
amendment, alteration or other change materially increases the benefits accruing
to Participants, increases the number of Units available under the Plan or
modifies the requirements for participation under the Plan, or if the Board in
its discretion determines that obtaining such unitholder approval is for any
reason advisable; provided, however, that, without the consent of the
Participant, no amendment, alteration, suspension, discontinuation or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him.  The Committee may,
consistent with the terms of the Plan, waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate, any
Award theretofore granted, prospectively or retrospectively; provided, however,
that, without the consent of a Participant, no amendment, alteration,
suspension, discontinuation or termination of any Award may materially and
adversely affect the rights of such Participant under any Award theretofore
granted to him.  Without the prior approval of the unitholders of the
Partnership, the Plan may not be amended to permit: (i) the exercise price or
base price of an Option or Unit Appreciation Right to be reduced, directly or
indirectly, (ii) an Option or Unit Appreciation Right to be cancelled in
exchange for cash, other Awards, or Options or Unit Appreciation Rights with an
exercise or base price that is less than the exercise price or base price of the
original Option or Unit Appreciation Right, or (iii) the Company to repurchase
an Option or Unit Appreciation Right for value (in cash or otherwise) from a
Participant if the current Fair Market Value of the Units underlying the Option
or Unit Appreciation Right is lower than the exercise price or base price of the
Option or Unit Appreciation Right.

 

SECTION 11.                                     GENERAL PROVISIONS

 

11.01.              No Right to Awards; No Unitholder Rights.  No Participant,
employee or director shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Participants,
employees and directors, except as provided in any other compensation, fee or
other arrangement with the Participant, employee or director.  No Award shall
confer on any Participant any of the rights of a unitholder of the Partnership
unless and until Units are in fact issued to such Participant in connection with
such Award.

 

11.02.              Withholding.  The Company or any Affiliate shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company or such Affiliate, an amount sufficient to satisfy federal, state
and local taxes (including the Participant’s FICA

 

18

--------------------------------------------------------------------------------


 

obligation) required by law to be withheld with respect to any exercise, lapse
of restriction or other taxable event arising as a result of the Plan.  The
obligations of the Company under the Plan will be conditioned on such payment or
arrangements and the Company or such Affiliate will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.  Unless otherwise determined by the Committee
at the time the Award is granted or thereafter, any such withholding requirement
may be satisfied, in whole or in part, by withholding from the Award a number of
such whole Units having a Fair Market Value on the date of withholding equal to
the minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Committee or its
designee establishes.  All such elections shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

 

11.03.              No Right to Employment or Continuation of Service.  Nothing
contained in the Plan or any Award Agreement shall confer, and no grant of an
Award shall be construed as conferring, upon any Participant any right to
continue in the employ or service of the Company or any Affiliate or to
interfere in any way with the right of the Company, an Affiliate or, as
applicable, unitholders to terminate a Participant’s employment or service at
any time or increase or decrease his compensation, fees or other payments from
the rate in existence at the time of granting of an Award, except as provided in
any Award Agreement or other compensation, fee or other arrangement with the
Participant.

 

11.04.              Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an “unfunded” plan for incentive compensation.  With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company; provided, however, that the Committee may authorize the
creation of trusts or make other arrangements to meet the Company’s obligations
under the Plan to deliver cash, Units or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines.  The Plan is not
intended to be subject to the Employee Retirement Income Security Act of 1974,
as amended.

 

11.05.              Relationship to Other Benefits.  No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or benefit plan of
the Company or any Affiliate unless provided otherwise in such other plan. 
Nothing contained in the Plan shall prevent the Company or its Affiliates from
adopting other or additional compensation arrangements (which may include,
without limitation, employment agreements with executives and arrangements that
relate to Awards under the Plan), and such arrangements may be either generally
applicable or applicable only in specific cases.  Notwithstanding anything in
the Plan to the contrary, the terms of each Award shall be construed so as to be
consistent with such other arrangements in effect at the time of the Award.

 

11.06.              Fractional Units.  Unless the Committee determines
otherwise, fractional Units shall be issuable pursuant to the Plan or any
Award.  The Committee may determine on a case by case basis that fractional
Units shall be eliminated by rounding up or down; provided, however, that if
such rounding would constitute a modification or substitution of an Option or
Unit Appreciation Right under Treas. Reg. Section 1.409A-1(b)(5)(v), the
Committee shall determine

 

19

--------------------------------------------------------------------------------


 

whether cash, other Awards or other property shall be issued or paid in lieu of
fractional Units or whether such fractional Units or any rights thereto shall be
forfeited or otherwise eliminated.

 

11.07.              Governing Law.  The validity, interpretation, construction
and effect of the Plan and any rules and regulations relating to the Plan shall
be governed by the laws of the Commonwealth of Pennsylvania (without regard to
the conflicts of laws thereof), and applicable federal law.

 

11.08.              Severability.  If any provision of the Plan or any Award is
or becomes or is deemed invalid, illegal or unenforceable in any jurisdiction,
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws.  If such provisions cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or Award, it shall be deleted and the remainder of the Plan or Award
shall remain in full force and effect; provided, however, that, unless otherwise
determined by the Committee, the provision shall not be construed or deemed
amended or deleted with respect to any Participant whose rights and obligations
under the Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.

 

11.09.              No Limitation on Rights of the Company.  The grant of any
Award shall not in any way affect the right or power of the Company or the
Partnership to make adjustments, reclassifications or changes in their capital
or business structures or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of their businesses or assets.  The Plan shall not
restrict the authority of the Company or the Partnership, for proper corporate
purposes, to grant or assume awards, other than under the Plan, to or with
respect to any person.  If the Committee so directs, the Partnership may issue
or transfer Units to an Affiliate, for such lawful consideration as the
Committee may specify, upon the condition or understanding that the Affiliate
will transfer such Units to a Participant in accordance with the terms of an
Award granted to such Participant and specified by the Committee pursuant to the
provisions of the Plan.

 

SECTION 12.                                     SPECIAL PROVISIONS RELATED TO
SECTION 409A OF THE CODE

 

12.01.              General.  It is intended that the payments and benefits
provided under the Plan and any Award shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code. 
The Plan and all Award Agreements shall be construed in a manner that effects
such intent.  Nevertheless, the tax treatment of the benefits provided under the
Plan or any Award is not warranted or guaranteed.  Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisers shall
be held liable for any taxes, interest, penalties or other monetary amounts owed
by any Participant or other taxpayer as a result of the Plan or any Award.

 

12.02.              Definitional Restrictions.  Notwithstanding anything in the
Plan or in any Award Agreement to the contrary, to the extent that any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable, or a different form of

 

20

--------------------------------------------------------------------------------


 

payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Agreement by reason of the occurrence of a Change of Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change of Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition).  This provision does
not prohibit the vesting of any Award upon a change of control, disability or
separation from service, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made at the time and in the form that would have applied absent the
non-409A conforming event.

 

12.03.              Six Month Delay in Certain Circumstances.  Notwithstanding
anything in the Plan or in any Award Agreement to the contrary, if any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under the Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Participant’s separation from service (or, if the
Participant dies during such period, within thirty (30) days after the
Participant’s death) (in either case, the “Required Delay Period”); and (ii) the
normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.  For purposes
of the Plan, the term “Specified Employee” has the meaning given such term in
Code Section 409A and the final regulations thereunder; provided, however, that,
as permitted in such final regulations, the Company’s Specified Employees and
its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including the Plan.

 

12.04.              Timing of Distribution of DERs.  Unless otherwise provided
in the applicable Award Agreement, any DERs granted with respect to an Award
hereunder (other than Options or Unit Appreciation Rights, which shall have no
DERs) will be paid or distributed no later than the 15th day of the 3rd month
following the later of (i) the calendar year in which the corresponding
distributions were paid to unitholders, or (ii) the first calendar year in which
the Participant’s right to such DERs is no longer subject to a substantial risk
of forfeiture.

 

12.05.              Installment Payments.  If, pursuant to an Award, a
Participant is entitled to a series of installment payments, such Participant’s
right to the series of installment payments shall be treated as a right to a
series of separate payments and not to a single payment.  For purposes of the
preceding sentence, the term “series of installment payments” has the meaning
provided in Treas. Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).

 

21

--------------------------------------------------------------------------------


 

12.06.              Timing of Release of Claims.  Whenever an Award conditions a
payment or benefit on the Participant’s execution and non-revocation of a
release of claims, such release must be executed and all revocation periods
shall have expired within sixty (60) days after the date of termination of the
Participant’s employment or service; failing which such payment or benefit shall
be forfeited.  If such payment or benefit is exempt from Section 409A of the
Code, the Company may elect to make or commence payment at any time during such
60-day period. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to Section 12.03 above, (i) if such 60-day period
begins and ends in a single calendar year, the Company may make or commence
payment at any time during such period at its discretion, and (ii) if such
60-day period begins in one calendar year and ends in the next calendar year,
the payment shall be made or commence during the second such calendar year (or
any later date specified for such payment under the applicable Award), even if
such signing and non-revocation of the release occur during the first such
calendar year included within such 60-day period.  In other words, a Participant
is not permitted to influence the calendar year of payment based on the timing
of signing the release.

 

12.07.              Permitted Acceleration.  The Company (acting through the
Committee) shall have the sole authority to make any accelerated distribution
permissible under Treas. Reg. Section 1.409A-3(j)(4) to Participants of deferred
amounts, provided that such distribution(s) meets the requirements of Treas.
Reg. Section 1.409A-3(j)(4).

 

12.08.              Allocation Among Possible Exemptions. If any one or more
Awards granted under the Plan to a Participant could qualify for any separation
pay exemption described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards
in the aggregate exceed the dollar limit permitted for the separation pay
exemptions, the Company (acting through the Committee or EQT’s Chief Human
Resources Officer) shall determine which Awards or portions thereof will be
subject to such exemptions.

 

SECTION 13.                                     EFFECTIVE DATE AND TERM OF THE
PLAN

 

13.01.              The Plan has been approved by the limited partners of the
Partnership and shall become effective on the later of the date of its approval
by the Board or the initial public offering of Units and shall terminate on, and
no Awards may be granted after, the earliest of the date established by the
Board or the Committee, the 10th anniversary of the date the Plan was approved
by the limited partners of the Partnership (or such earlier anniversary, if any,
required by the rules of the exchange on which Units are traded) or the date
Units are no longer available for delivery pursuant to Awards under the Plan.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award granted prior to such termination, and the authority
of the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.

 

22

--------------------------------------------------------------------------------